Johnson, J.
The ground on which the complainant’s petition was dismissed, is not distinctly stated in the order of the ^Circuit Court, but it is understood to have been founded on the circumstance that Wilkins was a purchaser from Smith without notice of the prior incumbrance of the complainant’s judgment. The case of Woodward v. Hill, 3 M’Cord, 241, decides that the judgments of the Circuit Court bind lands throughout the State, when abstracts of them have been forwarded to the Clerk of the Court for Charleston District, to be recorded conformably to the Act of 1189 ; and in the absence of any proof on the subject, it will be presumed that the officers charged with that duty have discharged it. It is then the case of a judgment having a binding effect on lands of which every one is bound to take notice. The object of recording them in Charleston, was to have some common place to which all might resort for information; and if with these means Wilkins neglected to inform himself, it is his own folly and he must take the consequences.
It is therefore ordered and adjudged, that the order of the Circuit Court dismissing the plaintiff’s petition be reversed, and that the case be remanded to the Circuit Court for trial on the merits, conformably to the principles herein laid down.
O’Neall, J., concurred.